UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

EARNEST E. HALL, JR.; JEAN T. HALL,
Plaintiffs-Appellees,

v.                                                                No. 95-1359

WALTER W. DAVENPORT,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Lynchburg.
Jackson L. Kiser, Chief District Judge.
(MC-94-7-L, BK-88-1156)

Argued: December 7, 1995

Decided: January 30, 1996

Before HALL and HAMILTON, Circuit Judges, and
THORNBURG, United States District Court Judge for the Western
District of North Carolina, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: John Leyburn Mosby, Jr., J. LEYBURN MOSBY, JR.,
P.C., Lynchburg, Virginia, for Appellant. Stephen Alan Chaplin,
CHAPLIN, PAPA & GONET, Richmond, Virginia, for Appellees.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

In November 1970, defendant Walter W. Davenport and wife pur-
ported to convey to plaintiffs by warranty deed a tract of land contain-
ing 120.7 acres. In 1987, the commissioner in chancery for Circuit
Court of the County of Cumberland, Virginia, determined that the
defendant was seized of only a one-half interest in the subject prop-
erty at the time of conveyance. This determination was affirmed by
the Circuit Court of the County of Cumberland, Virginia, in the same
cause. Plaintiffs then demanded judgment for $6,250 (one-half of the
purchase price) plus interest and costs.

In October 1988, before conclusion of plaintiffs' action, defendant
Davenport filed a Chapter 7 voluntary petition in bankruptcy in the
United States Bankruptcy Court for the Western District of Virginia
listing plaintiffs' claim of $6,250 as disputed. On January 30, 1989,
plaintiffs filed a complaint to determine the dischargeability of debts
pursuant to 11 U.S.C. § 523(a)(2)(A). In the"dischargeability" action,
plaintiffs sought recovery of $6,250, plus interest, costs, and attorneys
fees, as well as punitive damages for breach of fiduciary duty and
fraud. On December 21, 1989, the bankruptcy judge in a memoran-
dum opinion found the defendant acted fraudulently when he con-
veyed the property to the Halls. "Thus, the debt owed to them of
$6,250 plus interest is nondischargeable." By Order of the same date
it was, "Adjudged and Ordered that the debt of $6,250 plus interest
at the legal rate from November 10, 1970 is nondischargeable pursu-
ant to 11 U.S.C. § 523(a)(2)(A)."

The foregoing order was filed as a judgment lien in the Circuit
Court of Cumberland County, Virginia, on March 15, 1993.

In 1994, defendant filed in the Circuit Court for the County of
Cumberland, Virginia, a bill to remove cloud on title to real estate and

                     2
for declaratory judgment striking the bankruptcy court order and
declaring any resulting lien to be invalid. The bill also correctly
alleged that the proceeds from a land sale by defendant in the amount
of $40,000 was being held in escrow by Southern Title Insurance
Company pending final determination of lien status. After a Decem-
ber 1, 1994, hearing on the bill, the Circuit Court judge for the County
of Cumberland, Virginia, entered an order on December 31, 1994, as
follows:

          [The order of the Bankruptcy Court Judge] is not a money
          judgment and not a lien upon any real property formerly,
          now or hereafter, owned by Walter W. Davenport.

          It is further ordered that this cause is stricken from the
          docket.

Based on the bankruptcy court order however, on December 19,
1994, the Clerk of the United States District Court for the Western
District of Virginia, Lynchburg Division, had issued a garnishment
summons to Southern Title Insurance Corporation, garnishee, for
judgment principal in the amount of $6,250, interest in the amount of
$13,544.50, and judgment costs of $120, for a total of $19,914.50.

After hearing on motion to quash garnishment filed by the defen-
dant, the Chief Judge for the United States District Court for the
Western District of Virginia, Lynchburg Division, found the bank-
ruptcy court's order of December 21, 1989, to be a judgment for the
payment of money sufficient to invoke Rule 69(a) of the Federal
Rules of Civil Procedure, and ordered that the motion to quash gar-
nishment summons be denied. From this order of February 13, 1995,
the defendant appeals. For the reasons set forth below, we affirm the
district court.

I.

This court will first address the plaintiffs-appellees' contention that
the district court order of February 13, 1995, was not a final order
from which an appeal could be taken; and therefore, that this court
has no jurisdiction to consider the lower court's ruling. This conten-
tion is without merit.

                     3
The order of the district court entered February 13, 1995, finally
disposes of all matters in controversy to be adjudicated between the
parties. 28 U.S.C. § 1291; United States v. al Con Dev. Corp., 271
F.2d 901 (4th Cir. 1959). The order "disposes of the whole subject,
gives all the relief contemplated, provides with reasonable complete-
ness for giving effect to the [judgment order of the bankruptcy court],
and leaves nothing to be done in the cause save to superintend minis-
terially the execution of the order." Burns v. Equitable Ass'n, 265
S.E.2d 737, 742 (Va. 1980).

On March 31, 1995, the district court did in fact enter two addi-
tional orders relating to this case. The first March 31 order was sim-
ply an order of garnishment entered by the court pursuant to its final
order determining that garnishment summons was valid. The second
March 31 order, agreed to by the parties, stayed execution of the gar-
nishment order pending a decision by this court. The two orders
entered by the district court on March 31, 1995, did nothing more
than "superintend ministerially the execution of the [February 13,
1995] order." Id. For this court to rule that either March 31 order was
the "final decision" from which the appeal should have been taken
would represent a technical approach to finality and ignore the practi-
cal effect and substance of the lower court's February 13, 1995, rul-
ing.

II.

We next address the defendant-appellant's contention that the dis-
trict court was bound by the decision of the Circuit Court for the
County of Cumberland, Virginia, which held that the order of the
bankruptcy court judge was not a money judgment and, therefore, not
enforceable against the defendant.

In support of this contention, defendant relies on 28 U.S.C. § 1738
which provides that state "judicial proceedings .. . shall have the
same full faith and credit in every court within the United States . . .
as they have by law or usage in the courts of such state. . . ." In short,
defendant contends the state circuit court order is entitled to full faith
and credit by the federal district court. To further support his conten-
tion that this case is controlled by the full faith and credit doctrine,
defendant cites a variety of state and federal cases dealing with its

                     4
application. Suffice it to say that neither cited authority supports a
state court's right to void the enforcement of the final judgment of a
federal court.

In voicing his contention, defendant ignores the significance and
consequences of the federal bankruptcy court order of December 21,
1989, which "Adjudged and Ordered that the debt of $6,250 plus
interest at the legal rate from November 10, 1970," was due and
owing to plaintiffs. As concluded by the district court, this order con-
stituted an enforceable "judgment for the payment of money" entered
by a federal court. Therefore, under Rule 69(a), the federal district
court could and should enforce the judgment. The fact that the order
lacked the word "judgment" and may not have complied with Virginia
code provisions relating to recordation, Va. Code Ann. § 8.01-446 or
§ 8.01-466, did not oust a federal court's jurisdiction to enforce its
own judgments. Duchek v. Jacobi, 646 F.2d 415, 418-19 (9th Cir.
1981). The fact that the bankruptcy court order had initially been
docketed in Cumberland County, Virginia, and was later stricken, did
not preclude the supplementary proceedings initiated by plaintiffs in
federal district court in aid of execution of that order. Meridian
Investing & Dev. Corp. v. Suncoast Highland Corp. , 628 F.2d 370,
372 (5th Cir. 1980); Atlantic Purchasers, Inc. v. Aircraft Sales, Inc.,
101 F.R.D. 779, 782 (W.D.N.C. 1984); 12 Wright & Miller, Federal
Practice and Procedure, § 3013. Nor is there reason to doubt that
bankruptcy courts have the authority to enter money judgments. In re
Harris, 162 B.R. 466, 468-69 (E.D. Va. 1993). The order uses the
word "adjudged." Adjudge means, in the context of the order, "to pass
on judicially, to decide, settle or decree . . .[the] judgment of a court
of competent jurisdiction. Implies a judicial determination of a fact,
and the entry of a judgment." Black's Law Dictionary 42 (6th ed.
1990). The order also names the parties, recites the amount of the
obligation and refers to it as Davenport's "debt," recites the interest
rate and date from which interest is due, and declares the debt to be
nondischargeable. Surely to be nondischargeable, the court must have
found a debt to be due and owing. All of these indicia support the
lower court's ruling that a final judgment has been entered. Further
help may be garnered by reference to Rule 54(a) of the Federal Rules
of Civil Procedure which defines judgment as "a decree and any order
from which an appeal lies." Obviously, the December 21, 1989, order

                     5
of the bankruptcy court could have been appealed to the district court,
thus bringing the order within the rule's definition of judgment.

As observed in the opening paragraph of this opinion, the case had
its genesis in the warranted transfer of title to real property 25 years
ago. The title was defective and so declared by court order in 1987.
Defendant's actions relating to the land transaction were found to be
fraudulent by the bankruptcy court in 1989. The defendant has consis-
tently refused to compensate plaintiffs for his wrongful act. The mat-
ter should be laid to rest. While the bankruptcy court's order could
have been stated with more clarity, its intent is obvious. A money
judgment was awarded plaintiffs. Therefore, the district court was
correct in making that determination.

AFFIRMED

                    6